Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00235-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                    Gustavo MARTINEZ,
                                          Appellee

                 From the County Court at Law No. 15, Bexar County, Texas
                                Trial Court No. CC341867
                     The Honorable Michael La Hood, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, appellant’s motion to dismiss the
appeal is GRANTED, and this appeal is DISMISSED.

       SIGNED August 13, 2014.


                                               _________________________________
                                               Rebeca C. Martinez, Justice